—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered November 16, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly granted the People’s challenge for cause (see, CPL 270.20 [1] [b]; People v Blyden, 55 NY2d 73, 77-78).
The defendant’s contention that the prosecutor’s remarks in summation require reversal, as well as the issues raised in his supplemental pro se brief are unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Miller, 183 AD2d 790, 791), and, in any event, without merit. Mangano, P. J., O’Brien, Krausman and Goldstein, JJ., concur.